Citation Nr: 1342045	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-01 676	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for degenerative joint disease of the left shoulder.



ATTORNEY FOR THE BOARD

A. Hinton, Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 2003 to March 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

In the substantive appeal in January 2012 the Veteran asserted that her left shoulder disability was worse than when she was last examined by VA in January 2010.  

A reexamination to verify the current severity of the disability is needed. 
38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the severity of the left shoulder disability.  





The VA examiner is asked to describe in degrees:
 
a).  Flexion and abduction of the left shoulder, and;

b).  Any additional functional loss due to painful motion, weakened movement, excess fatigue, atrophy, or on repetitive use or with flare ups, and, if feasible, any additional functional loss should be expressed in degrees of additional loss of range of flexion or abduction. 

2.  After the above development, adjudicate the claim.  If the benefit is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

